Citation Nr: 1729380	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-11 905	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to secondary service connection for a vertigo disability.


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


ATTORNEY FOR THE BOARD

A. Vieux, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from May 1962 to May 1966.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which denied service connection for tinnitus, bilateral hearing loss, and vertigo.

In November 2015, the Board granted service connection for tinnitus.  As the Veteran's appeal regarding service connection for tinnitus has been satisfied in full, this claim is rendered moot and will not be discussed.  However, the Board remanded the issues of entitlement to service connection for bilateral hearing loss and vertigo for further evidentiary development, and these issues remain on appeal.  In August 2016, the Board requested a Veterans Health Administration (VHA) expert opinion.  The Veteran was provided with a copy of the VHA opinion in April 2017, and was given 60 days in which to send any additional evidence or argument regarding the case pursuant to 38 C.F.R. § 20.903.


FINDINGS OF FACT

1.  Bilateral hearing loss is related to in-service acoustic trauma.

2.  The Veteran's right ear schwannoma was not caused or aggravated by his service-connected tinnitus and/or bilateral hearing loss.



CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for bilateral hearing loss are met.  38 U.S.C.A. §§ 1110, 1154(a), 5107(b) (West 2014); 38 C.F.R. §§ 3.303, 3.385 (2016).

2.  The criteria for entitlement to secondary service connection for a vertigo disability are not met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2014); 38 C.F.R. 
§ 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service Connection - Laws and Regulations

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Establishing service connection generally requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship (nexus) between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be established on a secondary basis for a disability which is shown to be proximately due to, the result of, or chronically aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  For secondary service connection to be granted, generally there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical nexus evidence establishing a connection between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998). 


Bilateral Hearing Loss

The Veteran asserts that his current hearing loss disability is due to his in-service noise exposure.  

The April 2010 VA examination report establishes bilateral hearing loss pursuant to 38 C.F.R. § 3.385.  Thus, the first element of service connection is established.

Regarding the second element of service connection, in-service disease or injury, the Veteran has reported in-service acoustic trauma secondary to aircraft refueling, firing weapons, and not using any hearing protection during service.  See April 2010 VA examination.  In his April 2011 substantive appeal (VA Form 9), the Veteran stated that his duties as an aircraft maintenance technician exposed him to loud noises on a daily basis.  Further, in February 2010, the Veteran submitted a statement from a fellow service member that described the circumstances of their service, including their exposure to noise while performing aircraft maintenance.  The Veteran's DD Form 214 indicates that his military occupational specialty (MOS) was an inflight refueling systems repairman.  The Board finds the Veteran's report of excessive noise exposure during active duty consistent with the circumstances of his service and MOS.  See 38 U.S.C.A. § 1154(a).  Thus, an in-service injury in the form of acoustic trauma is shown.  

Regarding the final element of service connection, nexus, there are conflicting opinions of record.  The April 2010 VA examiner opined that the Veteran's bilateral hearing loss is not related to service because the Veteran's hearing was within normal limits at discharge, and any hearing loss due to service would have been present at discharge..  The VA examiner provided an inadequate opinion, in that it is unclear what standard (ASA or ISO-ANSI) she used when she rendered her opinion, she failed to address the upward shift in pure tone thresholds in both the Veteran's right and left ear between the January 1964 audiometric report and the April 1966 separation examination, and she did not address the possibility of delayed onset hearing loss.

The February 2016 VA examiner noted that ASA/ISO conversion was performed, and stated that there is no indication of a significant shift in thresholds among the hearing exams in the service treatment records (STRs).  Therefore, the examiner opined that there is no evidence of any acoustic trauma in service.  Further, she stated that there is no evidence in the record that the Veteran sustained noise injuries based on audiograms and that once military noise exposure is removed, hearing would not be expected to get worse.  She indicated that there is no basis to conclude that his hearing loss was causally related to service.  The examiner's opinion is also inadequate, because she failed to address the conceded in-service acoustic trauma, instead noting that there was no evidence of the same, and misrepresented a study from the Institute of Medicine in support of her opinion.

The March 2017 VHA expert opinion was provided by an otolaryngologist.  He reviewed the Veteran's claim file and opined that the Veteran's bilateral hearing loss (except for that caused by right vestibular schwannoma), was caused by and is the direct result of his conceded military noise exposure/acoustic trauma.  In his rationale, the VHA expert noted that a comparison of the hearing conservation data in 1964 and discharge audiogram in 1966 show a significant downward threshold shift of 10 decibels in 3 frequencies in the right ear and 1 frequency in the left ear over 2 years.  Further, he indicated that the Veteran's service-connected tinnitus and his hearing loss are linked diagnoses, both resulting from noise exposure caused damage to the hair cells of the cochlea, and that it follows that his hearing loss should be considered to be service-connected because it resulted from the same damage that caused tinnitus.  

In light of the probative March 2017 VHA medical opinion, the Board finds that the Veteran's bilateral hearing loss is related to in-service noise exposure.  The final element of service connection is met, and service connection for bilateral hearing loss is warranted. 


Vertigo Disability

The Veteran does not indicate that his problems with vertigo began in service; instead, he asserts that he developed vertigo later in life as secondary to his bilateral hearing loss and tinnitus.  See April 2011 VA Form 9.  

A June 2006 private treatment record shows a reported history of 6 months of vertigo and feeling "off balance."  A September 2009 private treatment record shows that he had a many-year history of decreased hearing and episodic imbalance, but steadfastly denied any true vertigo or hallucinations of movement.  He reported that mostly he could not walk in a straight line.  In December 2009, the Veteran underwent Gamma Knife radiosurgery for right vestibular schwannoma.  The December 2009 operative report indicates that the Veteran's symptoms included a 3-year history of disequilibrium.  The diagnosis of right vestibular schwannoma satisfies the first element of service connection on a direct and secondary basis.

Turning to the second element of secondary service connection, the Veteran is service-connected for tinnitus and bilateral hearing loss, satisfying element two.

As to the final element of secondary service connection, nexus, the key inquiry is whether the Veteran's right vestibular schwannoma is etiologically related to his service-connected tinnitus and/or bilateral hearing loss.

The March 2017 VHA expert indicated in an April 2017 addendum opinion that the Veteran's right vestibular schwannoma was not caused or aggravated by his tinnitus and/or bilateral hearing loss.  The VHA expert noted a lack of medical support of a nexus between his tinnitus and/or bilateral hearing loss disabilities and right vestibular schwannoma.  Further, the VHA expert stated in March 2017 that the right vestibular schwannoma contributed to his bilateral hearing loss, not the other way around.  

There is no competent nexus opinion to the contrary.  While the Veteran has asserted that his right vestibular schwannoma is related to his service-connected hearing disabilities, he is not competent opine as to the etiology of his schwannoma, as such an opinion requires medical expertise.  The Veteran has not submitted a competent medical opinion in support of his claim.  See 38 U.S.C.A. § 5107(a).

Accordingly, as the preponderance of the evidence is against his claim, the benefit of the doubt doctrine is inapplicable, and the claim must be denied.  See 38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for bilateral hearing loss is granted.

Entitlement to secondary service connection for right vestibular schwannoma is denied.



____________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


